Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 1 of 19 PageID #: 4960




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RAYMOND HERNANDEZ and VENITA                    §
 BETH HERNANDEZ,                                 §
                                                 §
       Plaintiffs,                               §
                                                 §       CIVIL ACTION NO. 4:19-CV-00638
                                                 §       Judge Mazzant
 v.
                                                 §
 RUSH ENTERPRISES, INC., et al.,                 §
                                                 §
       Defendants.                               §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants Rush Enterprises, Inc. and Rush Truck Centers of

Texas, LP’s Motion to Strike Plaintiffs’ Expert Witness Designations of Coneisha L. Sherrod and

Cumulative Experts Designated to Testify on the Issue of Attorney’s Fees (Dkt. #54). Having

considered the motion and the relevant pleadings, the Court finds that Defendants’ motion should

be GRANTED in part and DENIED in part.

                                       BACKGROUND

       This suit concerns allegations by Plaintiff Raymond Hernandez (“Hernandez”) that he

suffered racially based discrimination in the workplace. In 2015, Rush Enterprises, Inc. and Rush

Truck Centers of Texas, LP (“Rush”) hired Hernandez, a Hispanic male, as a Level 2 Mechanic.

Hernandez initially worked at a facility owned and operated by Schlumberger Limited and

Schlumberger Technology Company (“Schlumberger”) in Denton. After working there for six

months, Hernandez was transferred to a Rush facility in Irving, where he worked for four months.

Hernandez was then transferred back to the Schlumberger facility in Denton, where he worked

until Rush reassigned him to a different facility in early 2019. Employees of Rush, Schlumberger,
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 2 of 19 PageID #: 4961




and Holt Texas, Ltd. d/b/a Holt Cat (“Holt”) were present at the Schlumberger worksite during

Hernandez’s tenure there. Roughly a year and a half into this stint at the Denton facility,

Hernandez was promoted to the position of Lead Man.

       Hernandez alleges that he consistently endured harassment from his co-workers based on

his race, and he asserts that he reported such harassment to his supervisors. His allegations detail

an unsuitable workplace climate, particularly unfavorable towards those of Hispanic descent.

Things came to a head on January 16, 2019, when Hernandez entered the break room at the Denton

facility and a physical altercation occurred between Hernandez and Holt employee Jeremy

Stallings (“Stallings”). The incident culminated with Stallings shoving Hernandez to the ground,

which caused Hernandez’s hip to fracture. Hernandez subsequently went to the hospital and

underwent hip replacement surgery.

       Following the January 16 altercation, Schlumberger banned Hernandez and Stallings from

the Denton facility, and Rush assigned Hernandez to a different location. At the new location,

Hernandez’s title reverted to Level 2 Mechanic.

       On March 6, 2020, Defendants filed the present motion (Dkt. #54). On April 3, 2020,

Plaintiffs filed a response (Dkt. #66). On April 13, 2020, Defendants filed a reply (Dkt. #70). On

April 20, 2020, Plaintiffs filed a sur-reply (Dkt. #72).

                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.

579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,



                                                  2
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 3 of 19 PageID #: 4962




whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert

testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at issue.



                                                 3
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 4 of 19 PageID #: 4963




Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                              ANALYSIS

        Defendants’ motion is two-fold: (1) Defendants ask the Court to strike Coneisha Sherrod’s

(“Sherrod”) expert report, and (2) Defendants ask the Court strike the reports and contemplated

testimony of four lawyers because “their reports and opinions are improperly repetitive and

cumulative” (Dkt. #54 at p. 6).

        Plaintiffs respond that no report should be stricken. Regarding Sherrod, Plaintiffs contend

that Defendants’ motion “substantively challenge[s] only the application of standards to the facts,

a matter going to the weight of the testimony” (Dkt. #66 at p. 9). Regarding the attorneys’ reports

and contemplated testimony, Plaintiffs assert that “although multiple experts are appropriate, the

matter is not ripe for decision until after a trial” (Dkt. #66 at p. 9).

        The Court will address each of Defendants’ arguments in turn.

  I.    Sherrod

        Plaintiffs have proffered Sherrod as an expert in human resources. Plaintiffs also claim the

testimony is Sherrod is necessary to adequately prove their case.

        Defendants argue that Sherrod’s report is deficient and should be stricken. Defendants

contend that Sherrod’s report contains nothing “demonstrat[ing] that she possesses scientific,

technical, or other specialized knowledge that will assist the trier of fact at the trial of this case”

(Dkt. #54 at p. 4). Further, Defendants state that Sherrod’s report “is improperly conclusory” (Dkt.

#54 at p. 4). Defendants claim that “Sherrod has not properly stated any opinions that could (or

should) be presented to the trier of fact” (Dkt. #54 at p. 4). Defendant contests the validity of



                                                    4
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 5 of 19 PageID #: 4964




Sherrod’s report under Daubert, Rule 403, and the well-settled principle that experts may not offer

opinions amounting to legal conclusions.           Further, Defendant asserts that Sherrod has

impermissibly neglected to include her testimonial history in her report.

       As a threshold matter, the Court acknowledges that Plaintiffs filed a second report from

Sherrod as an exhibit to their response (Dkt. #66, Exhibit 4). Defendants first argue that

“[i]mplicitly acknowledging that her first report did not meet Daubert’s requirements, Sherrod

simply amended her report in the fact of Defendants’ motions to strike, even though the deadline

for submitting her report has come and gone” (Dkt. #70 at p. 2). Defendants claim “[t]hat creates

an unfair moving target for Defendants for Sherrod’s testimony” (Dkt. #70 at p. 2). Thus,

Defendants ask the Court to strike the amendment. Defendants next argue that “[e]ven assuming

Plaintiffs had leave to amend, however, Sherrod’s revised report still fails the Daubert standards

for both reliability and relevance” (Dkt. #70 at p. 2).

       The Court’s Scheduling Order controls the deadlines for expert-witness disclosures. State

Auto. Mut. Ins. Co. v. Freehold Mgmt., Inc., No. 3:16-cv-2255-L, 2019 WL 1436659, at *21 (N.D.

Tex. Mar. 31, 2019) (citing FED. R. CIV. P. 26(a)(2)(D)). However, the Scheduling Order is not

always exhaustive. Under Rule 26(e), a party must disclose supplemental expert reports by the

time pretrial disclosures are due, which is generally at least 30 days before trial. See FED. R. CIV.

P. 26(e)(2); FED. R. CIV. P. 26(a)(3)(B). This “30-day limit [for supplemental disclosures] is a

default subject to amendment by court order.” Kumar v. Frisco Indep. Sch. Dist., No. 4:19-cv-

00284, 2020 WL 4464502, at *14 (E.D. Tex. Aug. 4, 2020).

       Regardless of the character of a report, an untimely disclosure may be excluded “unless the

failure was substantially justified or is harmless.” CEATS, Inc. v. TicketNetwork, Inc., No. 2:15-

cv-01470-JRG-RSP, 2018 WL 453732, at *3 (E.D. Tex. Jan. 17, 2018) (citing FED. R. CIV. P.



                                                  5
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 6 of 19 PageID #: 4965




37(c)(1)). If the disclosure is untimely, the Court maintains broad discretion to exclude the expert

report as a means of enforcing a pretrial order. Hodges v. United States, 597 F.2d 1014, 1018 (5th

Cir. 1979); see FED. R. CIV. P. 37(b)(2).

       Further, the Court may grant leave to disclose a supplemental expert report after the

deadline in the Scheduling Order has expired for good cause. Geiserman v. MacDonald, 893 F.2d

787, 791 (5th Cir. 1990). To determine whether good cause exists, the Court considers: (1) the

explanation for the failure to [submit a complete report on time]; (2) the importance of the

testimony; (3) potential prejudice in allowing the testimony; and (4) the availability of a

continuance to cure such prejudice. Russell v. Wal-Mart Stores, No. 1:06-cv-408, 2007 WL

9725186, at *2 (E.D. Tex. June 7, 2007) (citing Geiserman, 893 F.2d at 791).

           a. Amended or Supplemental Report

       The Court must first address whether Sherrod’s report qualifies as an amended report or a

supplemental report. Because the Court finds that the report is supplemental, the Court need not

address the consequences of an amended report.

       The “Federal Rules of Civil Procedure do not define what constitutes a supplemental expert

report.” Charter Sch. Sol. v. GuideOne Mut. Ins. Co., No. EP-18-cv-61-KC, 2019 WL 5258055,

at *2 (W.D. Tex. June 28, 2019). Consequently, what constitutes a supplemental expert report is

not a clear-cut issue, and “the distinction likely depend[s] on the facts of the case.” Charles v.

Sanchez, No. EP-13-cv-00193-DCG, 2015 WL 808417, at *8 (W.D. Tex. Feb. 24, 2015) (citing

Gilbane Bldg. Co. v. Downers Grover Comm. High Sch. Dist., No. 01-C-2260, 2005 WL 838679,

at *8 (N.D. Ill. Apr. 11, 2005)).

       Although not expressly defined by the Federal Rules, courts have found a supplemental

report “necessarily contains information . . . not expressed in the original report, or there would be



                                                  6
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 7 of 19 PageID #: 4966




no need to supplement.” Charter Sch. Sol., 2019 WL 5258055, at *2. Other courts have

distinguished a supplemental report by its purpose. See Sierra Club, Lone Star Chapter v. Cedar

Point Oil Co., 73 F.3d 546, 571 (5th Cir. 1996) (“The purpose of rebuttal and supplementary

disclosures is just that—to rebut and to supplement”). By definition, “supplemental” is “[t]hat

which is added to a thing or act to complete it.” Supplemental, BLACK’S LAW DICTIONARY (6th

ed. 1990). For example, a supplemental report “adds to a previously-served report without going

beyond the opinions expressed in the report and without using information available prior to the

[supplemental report’s deadline].” CEATS, 2018 WL 453732 at *3. It is a “revised expert report

that is consistent with the core opinions expressed in the original expert report.” Gilbane, 2005

WL 838679, at *8.

       After comparing the original report and second report produced by Sherrod, the Court is

persuaded that the minor additions to the report are mere supplementations. See Sierra Club, 73

F.3d at 571. Sherrod does not offer additional opinions, nor does she change the opinions already

offered. Sherrod does not even alter the scope of any opinion. Rather, Sherrod expanded upon

the evidence she relied upon when reaching her conclusions. Further, Sherrod incorporates more

facts regarding Defendant’s specific practices, and she outlines a more detailed introduction to the

sources she utilized. Finally, she added a section in which she noted that she has not testified in

any court proceedings. The new information Sherrod gives does not alter any original opinion

offered, and thus the new report merely “adds to a previously-served report without going beyond

the opinions expressed in the report.” CEATS, 2018 WL 453732, at *3. The Court therefore finds

the report is supplemental and does not supplant Sherrod’s prior report.




                                                 7
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 8 of 19 PageID #: 4967




                   i. Timeliness of Supplemental Report

       Next, the Court addresses whether the supplemental report was timely. The Court’s

Scheduling Order governs the deadlines for expert disclosures. FED. R. CIV. P. 26(a)(2)(C); see

Russell, 2007 WL 9725186, at *2 (expert disclosures must “be made at the times and in the

sequence directed by the court”). When the Scheduling Order is silent, supplemental reports are

generally due 30 days before trial. See FED. R. CIV. P. 26(e)(2); FED. R. CIV. P. 26(a)(3)(B);

Kumar, 2020 WL 4464502, at *14.

       Here, the Court’s Scheduling Order does not expressly mandate a deadline for supplements

(see Dkt. #34). However, the Court does have a specified date by which expert disclosures must

be made by Plaintiffs—February 3, 2020. As this Court has previously held, this date implicitly

includes the date by which supplemental disclosures must be made. See Kumar, 2020 WL

4464502, at *14. Because the Scheduling Order controls, the 30-day pretrial deadline is not the

operative deadline for the supplemental report. Thus, Sherrod’s second report is untimely. The

untimely report may nonetheless be admissible, however, if the Court finds good cause to grant

leave to supplement.

       The Court finds good cause to grant Plaintiffs leave to supplement their untimely expert

report. Courts may grant a party leave to supplement its expert report after the deadline so long as

the court finds “good cause.” FED. R. CIV. P. 16(b)(4). The Court considers four factors in

evaluating good cause: (1) the explanation for the failure to timely disclose; (2) the importance of

the testimony; (3) potential prejudice in allowing the testimony; and (4) the availability of a

continuance to cure such prejudice. Newberry v. Discount Waste, Inc., No. 4:19-cv-00147, 2020

WL 363775, at *2 (E.D. Tex. Jan. 22, 2020) (quoting Geiserman, 893 F.2d at 791 (5th Cir. 1990)).




                                                 8
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 9 of 19 PageID #: 4968




                            1. Explanation for the Failure to Timely Disclose

         Plaintiffs supplemented Sherrod’s report in response to Defendants’ timely-filed motion to

strike. Plaintiffs filed Sherrod’s supplemental report on April 3, 2020, despite the Scheduling

Order’s disclosure deadline on February 3, 2020. Plaintiffs do not offer an explanation as to why

they failed to timely disclose Sherrod’s supplemental report. In fact, Plaintiffs dispute that the

supplemental report is even necessary. Rather, Plaintiffs argue that the first, timely report is

sufficient.   Plaintiffs only determined that Sherrod’s report arguably had deficiencies after

Defendants filed their motion to strike.

         Plaintiff’s lack of explanation and subsequent supplementation post-Defendants’ filing of

a timely motion to strike weighs this factor against finding good cause exists to grant Plaintiffs

leave.

                            2. Importance of the Evidence

         Plaintiffs spend considerable time detailing the importance of Sherrod’s testimony.

Plaintiffs claim that they “need an HR expert to combat the impression that assessment of the facts

by Defendants and their professionals are superior to [Plaintiffs] and therefore, Defendants prevail

simply on their stated credentials” (Dkt. #66 at p. 13). Specifically, Plaintiffs contend that “[a]n

HR expert is needed to correctly explain the employment practices, policies and procedures, and

rules of conduct accepted in the industry and as proper human resource practices, contrary to

Defendants’ designated experts” (Dkt. #66 at pp. 13–14). Plaintiffs argue “[t]he jury will be aided

by the explanation of a human resource professional that is not retained or employed by

Defendants” (Dkt. #66 at p. 14).

         Defendants state that Plaintiffs’ argument is a “red herring” because “that Plaintiffs’ might

need an expert to prove their case does not mean that the Court should ignore or relax the Daubert



                                                  9
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 10 of 19 PageID #: 4969




 standards” (Dkt. #70 at pp. 2–3). While the statement is accurate, and the Court cannot and will

 not relax the Daubert standards, the “need” argument is not a red herring under this particular

 factor. Defendants do not appear to contest that Plaintiffs in fact need Sherrod’s testimony.

        Sherrod’s report contains information that presumably contradicts the opinions of

 Defendants’ experts. The supplemental report contains additional facts that support Sherrod’s

 opinions. Further, the supplemental report includes an important link between Sherrod’s abstract

 opinions and the facts of the present case. Sherrod supplements the evidence she considered, also

 strengthening the relationship between her research and the facts of Plaintiffs’ case. Thus, the

 Court finds that the importance of Sherrod’s supplemental report weighs in favor of permitting the

 untimely filing.

                           3. Potential Prejudice

        The Court is not persuaded that allowing the supplemental report would prejudice

 Defendants. Even though Plaintiffs did not disclose the supplement until April 3, 2020, “this is

 not a case of one party ambushing the other with undisclosed expert opinions at trial.” In re

 Complaint of C.F. Bean L.L.C., 841 F.3d 365, 374 (5th Cir. 2016). The initial report contained

 the same opinions as the supplemental report. The supplemental report, though filed as an

 attachment to Plaintiffs’ response to Defendants’ motion to strike, was disclosed, at the latest, on

 April 3, 2020 (Dkt. #66, Exhibit 4). The Court is aware that Defendants read the report prior to

 April 13, 2020 because they argued its deficiencies in their reply (Dkt. #70).

        The pretrial conference in this case was initially set for December 3, 2020 (Dkt. #35).

 However, the Court rescheduled the conference to April 2, 2021 and reset the trial for April 19,

 2021 (Dkt. #191). Further, discovery did not close in the case until September 25, 2020—

 approximately five months after the supplemental report was disclosed. The progression of the



                                                 10
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 11 of 19 PageID #: 4970




 case up to the time of disclosure, and the many months following until discovery closed, persuade

 the Court that no prejudice would result to Defendants if Plaintiffs were granted leave to

 supplement. Thus, this factor weighs in favor of granting leave.

                                 4. Possibility of a Continuance to Cure Such Prejudice

          The Court found no prejudice would result to Defendants. However, even assuming

 prejudice was a consideration, Defendants have time before the April 19, 2021 trial1 to explore

 weaknesses in Sherrod’s testimony—assuming such has not already occurred.                                 This factor

 therefore also weighs in favor of granting leave to Defendants.

          The Court finds that Defendants demonstrated good cause to supplement Sherrod’s initial

 report. Consequently, the Court will analyze the propriety of Sherrod’s supplemental report.

              b. Admissibility of the Supplemental Report

          Defendants contest the admissibility of Sherrod’s initial, and subsequently supplemental,

 report because it “fails the Daubert standards for both reliability and relevance” (Dkt. #70 at p. 2).

 Specifically, Defendants allege that: Sherrod’s failure to examine alternative causes dooms her

 opinions; Sherrod’s reports incorporate no reliable methodology and apply no sound methodology

 to the facts of the case; Sherrod’s internet statistics are confusing, irrelevant, and unreliable;

 Plaintiffs admit that legal conclusions are improper but Sherrod offers them anyway; and

 Plaintiffs’ response does not show that Sherrod’s reports are relevant.

                        i. Daubert

          Courts act as gatekeepers of expert testimony “to make certain that an expert, whether

 basing testimony upon professional studies or personal experience, employs in the courtroom the

 same level of intellectual rigor that characterizes the practice of an expert in the relevant field.”


 1
  This Order assumes that the trial will actually proceed on April 19, 2021. The Court noted in its trial setting that the
 case was set “as a backup to another civil case” (Dkt. #191).

                                                            11
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 12 of 19 PageID #: 4971




 Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).            The party offering the expert’s

 testimony has the burden to prove that: (1) the expert is qualified; (2) the testimony is relevant to

 an issue in the case; and (3) the testimony is reliable. Daubert, 509 U.S. at 590–91.

        The Court considers many factors when determining whether to admit or exclude

 testimony. Id. at 594. When evaluating the reliability of expert testimony, the Court may look to:

 (1) whether the expert’s theory or technique can be or has been tested; (2) whether the theory or

 technique has been subjected to peer review and publication; (3) the known or potential rate of

 error of the challenged method; and (4) whether the theory or technique is generally accepted in

 the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. Notably, the focus is

 on the “principles and methodology, not on the conclusions [the experts] generate.” Daubert, 509

 U.S. at 595.

        The Court remains mindful that the Daubert framework is “flexible.” Id. at 594. Further,

 the test for determining reliability can adapt to the particular circumstances underlying the

 testimony at issue. Kuhmo, 526 U.S. at 152. Sherrod works in human resources. While Daubert

 applies with equal force to scientific and non-scientific testimony, see Pipitone, 288 F.3d at 244

 (citing Kuhmo, 526 U.S. at 147), not all the factors may be relevant in a case such as the one before

 the Court.

        Sherrod does not purport to do any sort of testing. Thus, many of the Daubert factors do

 not advance the purpose of ensuring the reliability of Sherrod’s testimony. The Court is persuaded

 that it should be guided by the overarching reliability goal of Daubert, rather than an inappropriate

 attempt at siphoning square facts into round factors.

        Sherrod’s supplemental report states, in conclusory terms, that her report meets the factors

 propounded in Daubert. However, Sherrod’s simple statements do not satisfy the burden placed



                                                  12
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 13 of 19 PageID #: 4972




 upon Plaintiffs to show that her report is, indeed, relevant and reliable. See Gen. Elec. Co. v.

 Joiner, 522 U.S. 136, 146 (1997) (noting that “nothing in either Daubert or the Federal Rules of

 Evidence requires a district court to admit opinion evidence that is connected to existing data only

 be the ipse dixit of the expert”). However, Sherrod’s mere recitation of the factors also does not

 require the Court to strike the testimony either.

        As a threshold matter, the Court will determine whether Sherrod is qualified to testify as

 an expert. Sherrod is a human-resources consultant and has been employed as such since mid-

 2015. Further, Sherrod acted as vice president of human resources for the United Way of Tarrant

 County for approximately three-and-a-half years. For years before that, Sherrod worked in human

 resources with at least one other company. Sherrod possesses both a college and post-graduate

 degree. Sherrod also possesses certifications specific to human resources. Ultimately, the Court

 finds that Sherrod has the experience necessary to opine on human-resource practices.

        Next, the Court will address the reliability factors under Daubert. Sherrod does not offer

 a scientific opinion that would lend itself to testing. Sherrod does, however, utilize her knowledge

 and experience to reach conclusions. Sherrod also offers insight into three rules that would,

 allegedly, have prevented Plaintiffs’ damages.           Sherrod reaches these rules by analyzing

 recognizable and reliable sources of information regarding human resource expectations. Sherrod

 also offers information on how the rules could, and arguably should, be applied in the workplace

 setting. Sherrod relies on professional sources—including the EEOC and various regulations

 included in the CFR—to formulate her opinions. Further, Sherrod notes that Defendants did not

 comply with the rules propounded in the report, and damages therefore resulted to Plaintiffs.

 Though the analytical gap is not strong between the facts of the case and Sherrod’s opinions, the

 Court is unpersuaded that it is “too great” as to warrant exclusion of Sherrod’s testimony. See



                                                     13
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 14 of 19 PageID #: 4973




 Moore v. Ashland Chem. Inc., 151 F.3d 269, 278 (5th Cir. 1998) (noting that “[a] court may

 conclude that there is simply too great an analytical gap between the data and the opinion

 proffered”). Sherrod noted the evidence she considered, and thus the facts upon which Plaintiffs

 base their claims, concluding that the rules articulated within her report were not followed by

 Defendants. Sherrod also notes that Defendants’ nonadherence to the rules injured Plaintiffs.

 Presumably, based upon the language in Sherrod’s reports, she took the information contained

 within Plaintiffs’ first amended complaint, jury demand, depositions of Defendants’ corporate

 representatives, the report of and documents reviewed by Holt’s expert, the written policies and

 procedures of Defendants, and witness confirmation of the existence of a hostile work environment

 to reach her conclusions. Because the Court does not find Sherrod’s supplemental report unreliable

 under Daubert, the Court declines to strike her report and testimony on that ground. The Court

 will therefore continue its analysis.

                    ii. Plaintiff’s Other Arguments

         Plaintiffs assert that Sherrod’s failure to examine alternative causes dooms her opinions.

 Further, Plaintiffs claim that Sherrod’s reports incorporate no reliable methodology and apply no

 sound methodology to the facts of the case. Finally, Plaintiffs argue that Sherrod’s proffered

 statistics are confusing, irrelevant, and unreliable.

                             1. Failure to Examine Alternative Causes

         “Under Texas law, if a plaintiff has evidence that a defendant’s negligence is a proximate

 cause of an accident, the plaintiff need not make any attempt to rule out other proximate causes of

 the accident because ‘[t]here can be more than one proximate cause of an injury, and all persons

 whose negligent conduct contributed to the injury are responsible for it.’” Michaels v. Avitech,




                                                   14
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 15 of 19 PageID #: 4974




 Inc., 202 F.3d 746, 753 (5th Cir. 2000) (quoting Coleman v. Equitable Real Estate Inv. Mgmt.,

 Inc., 971 S.W.2d 611 (Tex. App.—Dallas 1998)).

        Defendants cite to Michaels for the proposition that “a necessary ingredient of an expert’s

 determination of causation is the exclusion of alternative causes” (Dkt. #70 at p. 3) (internal

 quotation omitted). Because Plaintiffs apparently do not contest the accuracy of that statement,

 Defendants contend, in essence, that they have conceded the point. However, the Court cannot

 view this as a concession because Michaels does not stand for such a rule. Rather, Michaels noted

 that “res ipsa [loquitur] also requires an exclusion of alternative causes.” Michaels, 202 F.3d at

 754. Regarding proximate cause, Michaels notes that a plaintiff need not rule out other proximate

 causes. See id. at 753. No facts indicate that Plaintiffs invoked res ipsa, and the Court declines to

 exclude Sherrod’s testimony on the basis of an alleged “concession” that would result in an

 incorrect application of the law.

                            2. Methodology

        The Court has analyzed methodology in its consideration of the Daubert factors. The Court

 noted that the Sherrod’s methodology included various professional sources and her own

 experience in human resources. Because the Court found the methodology acceptable under

 Daubert, it need not rehash the same issue here.

                            3. Internet Sources

        Defendants contend that Sherrod’s internet statistics are confusing, irrelevant, and

 unreliable. Specifically, Defendants claim that “Sherrod’s resort to unrelated internet statistics on

 nationwide workplace violence is misplaced” because “[s]he makes no effort to relate those

 statistics to any of the Defendants or to any of the facts of this case” (Dkt. #70 at p. 6).




                                                   15
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 16 of 19 PageID #: 4975




         Federal Rule of Evidence 401 states “[e]vidence is relevant if: (a) it has any tendency to

 make a fact more or less probable than it would be without the evidence; and (b) the fact is of

 consequence in determining the action.” FED. R. EVID. 401. While the Court is persuaded that the

 first element is met—the Court notes that “the relevance bar pursuant to Federal Rule of Evidence

 401 is low”—the same cannot be said for the second. Coates v. EC&R Dev., L.L.C., No. SA-13-

 CV-255-DAE, 2015 WL 8362996, at *2 (W.D. Tex. Dec. 8, 2015)

         Defendants are correct in that Sherrod does not link the present case and the nationwide

 statistics. Nor does Sherrod explain the relevance between the statistics and the present case.

 Without any indication as to why the National Safety Council or workplace bullying is relevant in

 the present case, the Court sees no reason to admit the testimony. Ultimately, the statistics would

 not assist the factfinder in deciding the case. Thus, Sherrod will not be able to testify as to the

 national statistics.

                            4. Impermissible Legal Conclusions

         As an initial matter, “[e]xperts cannot offer testimony regarding what law governs a dispute

 or what the applicable law means, because that is a function of the Court.” Little v. Tech Specialty

 Products, LLC, 940 F. Supp. 2d 460, 467–68 (E.D. Tex. 2013). The applicable law will be given

 to the jurors by the “spokesman of the law”—the judge—when the appropriate time comes. See

 Askanase v. Fatjo, 103 F.3d 657, 673 (5th Cir. 1997).

         Sherrod offers various conclusions in which she discusses the law. However, Sherrod is

 not a lawyer. Her expertise is in the human-resources field, not the legal field. Any testimony

 offered by Sherrod on the law would be neither relevant nor helpful to the jury. Sherrod’s legal

 testimony will not aid the factfinder, and Plaintiffs have not met their burden in proving that the

 testimony is sufficiently reliable or relevant.



                                                   16
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 17 of 19 PageID #: 4976




        The Court will not allow Sherrod to testify about the law. However, two of the three

 comments Defendants take issue with stand on their own notwithstanding the legal nature of the

 remarks—for instance, Sherrod could simply testify as to Defendants’ lack of supervision and

 monitoring of the workplace. The Court therefore determines that striking the second half of these

 sentences—“the enforcement of the laws” and “to enforce the law”—is sufficient to ensure

 Sherrod does not impermissibly testify as to the law on these particular topics. The third sentence,

 however, proves more difficult.

        In Sherrod’s third sentence, she notes that corporations “must not allow harassment in the

 workplace based on race.” Inherently, that sentence has no impermissible legal conclusions.

 Rather, it is the opinion of an expert in human resources. It is the support Sherrod gives for the

 statement that is of particular concern to the Court. See Pagayon v. Exxon Mobile Corp., 536

 S.W.3d 499, 507–08 (Tex. 2017).

        Pagayon is a case in which a decedent’s estate sought to hold an owner of a convenience

 store liable for negligent supervision. See id. at 501–03. Importantly, Pagayan did not concern

 any of the legal principles at issue here—namely, Title VII, 42 U.S.C. § 1981, or EEOC

 regulations. Permitting Sherrod to rely on this case in her testimony would not only allow for an

 impermissible legal conclusion to come from an expert but would also essentially present an

 irrelevant area of the law to seep into the jury’s consideration. While the Court does not see an

 issue with Sherrod presenting her second rule to the jury, the Court will not allow her to support

 the rule with case law. Instead, the Court will give the jury the applicable law when the time comes

 for them to make decisions. The jury may then use the factual conclusions provided by Sherrod

 to assist in making its consideration, but the Court is mindful not to allow impermissible legal

 conclusions to come from anyone other than the Court.



                                                 17
Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 18 of 19 PageID #: 4977




                    iii. No Testimonial History

         Sherrod’s initial report did not contain the required list of other cases in which she has

 testified at trial or by deposition during the previous four years. See FED. R. CIV. P. 26(a)(2)(B)(v).

 However, Sherrod’s supplemental report satisfies that requirement. Thus, this argument is moot.

         “The Court’s ruling on Sherrod’s testimony in no way limits Defendants’ ability to

 contradict her at trial. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation

 of contrary evidence, and careful instruction on the burden of proof are the traditional and

 appropriate means of attacking shaky but admissible evidence.”). Further, Defendants could file

 motions in limine, seeking to add an additional layer of protection for the jury from what

 Defendants believe is improper testimony. Ultimately, Defendants are in no way left without

 alternative avenues to seek relief closer to the date of, or during, trial.

  II.    Attorneys

         Defendants argue that Plaintiffs’ designation of six attorneys’-fees experts present

 needlessly cumulative evidence.

         The Court will not address attorney’s fees until after trial in accordance with 42 U.S.C.

 § 1988. See 42 U.S.C. § 1988(b) (“In any action or proceeding to enforce a provision of section[]

 1981 . . . the court, in its discretion, may allowing the prevailing party, other than the United States,

 a reasonable attorney’s fee as part of the costs . . . .”). Because attorneys’ fees expert will not

 testify at trial, the Court does not address Defendants’ argument on unnecessarily cumulative

 experts at this time.

                                            CONCLUSION

         It is therefore ORDERED that Defendants Rush Enterprises, Inc. and Rush Truck Centers

 of Texas, LP’s Motion to Strike Plaintiffs’ Expert Witness Designations of Coneisha L. Sherrod



                                                    18
    Case 4:19-cv-00638-ALM Document 200 Filed 03/08/21 Page 19 of 19 PageID #: 4978




     and Cumulative Experts Designated to Testify on the Issue of Attorney’s Fees (Dkt. #54) is hereby

     GRANTED in part and DENIED in part.

             It is further ORDERED that Sherrod will not be able to testify as to the nationwide

     statistics outlined in her report. Further, Sherrod may not testify as to the law—namely, she may

     not intertwine the law with her factual assertions as outlined in this Order. Sherrod may also not

     testify as to the case law, specifically Pagayon, referenced in her second rule in accordance with
.
     this Order.

             It is further ORDERED that the Court will address Defendants’ argument regarding

     Plaintiffs’ attorneys’ fees experts in a post-trial order as the need arises.

           SIGNED this 8th day of March, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                        19
